Rodman, J.
This is a 'companion case to In re Will of Marks, ante, 326. The facts are there stated. The February writing, which was there held not entitled to probate until the writing previously probated had been successfully 'attacked by .caveat, named petitioners Mary Schulhofer and Arthur Sohulhofer as executrix and executor. When they sought to probate the February writing, they likewise prayed for the appointment of ancillary administrators. They gave bond as required by G.S. 28-186 and were, on 23 May 1961, issued letters c.t.a.
The clerk, in his order of 12 April 1962, revoked the probate of the paper naming petitioners as executors and likewise revoked the order appointing them as administrators c.t.a.
Manifestly the clerk’s order, which was affirmed by the judge, was correct because the writing dated in February 1961 had not been established in North Carolina as Mrs. Marks’ will. Petitioners could not here administer an estate as directed by a writing until that writing bad been here established as a will.
Affirmed.